Exhibit 10.1 EXECUTION COPY CUSIP Number- 45823QAH5 THREE YEAR CREDIT AGREEMENT among INTEGRYS ENERGY GROUP, INC., as Borrower THE LENDERS IDENTIFIED HEREIN, CITIBANK, N.A., as Syndication Agent THE BANK OF NOVA SCOTIA and U.S. BANK NATIONAL ASSOCIATION as Documentation Agents, Lead Arrangers and Book Managers WELLS FARGO BANK, NATIONAL ASSOCIATION as Administrative Agent, Swing Line Lender and L/C Issuer and WELLS FARGO SECURITIES, LLC and CITIGROUP GLOBAL MARKETS INC. as Active Lead Arrangers and Book Managers DATED AS OF MAY 17, 2011 TABLE OF CONTENTS Section 1.
